Corson, P. J.
This cause was decided at the April, 1896, term of this court, and the opinion is reported in 8 S. D. 456, 6 N. W. 1088. On a petition for a rehearing, in view of the importance of the questions involved, this court granted a reargument, and the same was argued orally by counsel and on printed briefs at the *64October term, 1896, of this court. After a careful review of the authorities cited, we are of the opinion that, under the provisions of the constitution of this state, our former decision was correct, and should be adhered to. A further discussion of the questions does not seem to.be required, and we therefore, affirm our former decision and judgment, and they will stand as the decision and judgment of this court.